Citation Nr: 0830702	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in June 2007.  


FINDING OF FACT

The veteran's PTSD is manifested by nightmares, depression, 
anxiety, and a flat affect.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

Regarding the Dingess notice requirements, the RO has not 
provided the veteran information as to the assignment of 
effective dates; however, as the decision herein denies the 
claim herein decided, no effective date is being, or is to 
be, assigned; thus, there is no possibility of prejudice to 
the veteran under the requirements of Dingess.  Regarding the 
Vazquez-Flores notice requirements, to the extent that these 
requirements apply to the claim, the RO, in its VCAA letter, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's written statements, including his NOD and 
substantive appeal, contain discussion as to the impact of 
the worsening of his disability on his employment and daily 
life, and why ratings higher than those assigned under VA's 
rating schedule were warranted.  Consequently, any error in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Service connection for PTSD was granted by the RO in a 1996 
rating decision that assigned a noncompensable evaluation.  
That rating remained until increased to the current 30 
percent level, which is the subject of the current appeal.  

An examination was conducted by VA in July 2003.  At that 
time, it was noted that the veteran had not had any 
psychiatric treatment for his PTSD.  He had been treated by 
his primarily care physician over the past few years and took 
medication for symptoms of his PTSD.  At the time of his last 
visit, it was noted that he was doing somewhat better, but 
continued to have trouble sleeping and was still 
significantly depressed.  He reported his symptoms to include 
nightmares a few times per week that involved fire fights and 
crawling into tunnels.  He stated that he thought about the 
war a considerable amount during the day, especially since 
the Iraq conflict had begun.  He described himself as being 
easily startled and was a social recluse who did not like 
being around people.  He had interaction with no one but his 
brother and sister-in-law with whom he lived.  He had trouble 
falling and staying asleep, even with medication.  He 
described depression and nervousness.  He was slightly 
irritable, although he reported that he was able to control 
this by staying away from people.  

On mental status evaluation, the veteran was alert, oriented 
in all three spheres and was in good contact with reality.  
He spoke in a rather low tone and speech was somewhat reduced 
in rate and rhythm.  Generally, his conversation was relevant 
and coherent to the questions asked.  He did not display some 
of the symptoms that he had on prior examinations, but was 
disheveled, unkempt, malodorous and appeared to drink a great 
deal more than he acknowledged.  He did not appear to be in 
any acute distress.  He reported that he was depressed and 
anxious much of the time and preferred to be at home alone.  
He was a social recluse who ignored his own hygienic needs.  
His affect was almost completely flat, with little or no 
display of emotion.  He was described as almost robot-like.  
The diagnostic impressions were PTSD, chronic , mild to 
moderate intensity; alcohol and marijuana dependence, not 
secondary to PTSD.  The veteran's GAF due to PTSD alone was 
listed as 65.  His GAF due to other disorders that were not 
related to his PTSD was 55.  The veteran continued to meet 
the diagnostic criteria for PTSD that was mild to moderate.  
He was not considered employable, but this was primarily due 
to other disabilities.  The PTSD symptoms alone did not 
render him unemployable.  

Review of private treatment records, dated from September 
2000 to September 2003, have been received.  These show that 
the veteran had complaints of being depressed.  When last 
examined, it was noted that he was "unchanged."  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's PTSD is manifested by nightmares, depression 
and anxiety.  He has a flat affect and is a social recluse.  
These symptoms do not meet the criteria for a rating in 
excess of 30 percent primarily because the examiner did not 
find many to be associated with his service connected PTSD.  
Moreover, he has not manifested symptoms such as 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  His GAF due to his PTSD 
is found to be 65, not a score that is demonstrative of 
significant disability.  Under these circumstances, the claim 
is denied.  His symptoms do not more nearly approximate the 
higher rating.  There is no basis for a rating in excess of 
30 percent.


ORDER

A rating in excess of 30 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


